Citation Nr: 1719173	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  04-07 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for postoperative residuals of acromioclavicular separation of the right shoulder, in excess of 20 percent from April 19, 2000 to November 20, 2000, from March 1, 2001 to June 16, 2010, and from August 1, 2010 forward.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1977 to November 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the RO in Philadelphia, Pennsylvania, which denied and increased rating in excess of 20 percent for the service-connected postoperative residuals of acromioclavicular separation of the right shoulder (right shoulder disability).  

In this case, in April 2000, the Veteran filed a claim for an increased (compensable) rating for the right shoulder disability.  In a July 2000 rating decision, the RO granted a 20 percent rating from April 19, 2000 (the date of increase rating claim).  In January 2001, the Veteran filed a claim for a temporary total (100 percent) convalescence rating due to right shoulder surgery (38 C.F.R. § 4.30), which a January 2001 rating decision granted for the period from November 2, 2000 to March 1, 2001.  

Subsequently, in September 2001, the RO again denied an increased rating in excess of 20 percent.  As the prior July 2000 rating decision had not become final at the time of the September 2001 adjudication, the rating period currently on appeal encompasses the period from the prior April 2000 increased rating claim.  

In July 2008, the Board denied the Veteran's claim for an increased rating for the right shoulder disability, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court granted a September 2009 Joint Motion for Remand (JMR) and vacated the Board's July 2008 decision and remanded the matter to the Board for further adjudication.

In June 2010, the Board remanded the matter to the RO for further development in accordance with the September 2009 JMR.  In March 2012, the Board remanded the matter again for further development.  Unfortunately, for the reasons discussed below, the Board must remand the matter once again to the RO for further development.

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a complete review of the evidence in this case.  The issues of entitlement to an increased disability rating for the right shoulder disability and entitlement to a TDIU are REMANDED to the RO.  


REMAND

Right Shoulder Disability Rating

The September 2009 JMR reached agreement that a December 2007 VA examination did not consider the Veteran's functional loss of the right shoulder due to flare ups or the extent of any pain on motion as required under DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40 and 4.45 (2016).  Further, the September 2009 JMR agreed that the December 2007 VA examiner did not discuss if there was any additional loss of range of motion due to weakened movement, excess fatigability, incoordination, or pain on movement.  

The Board's June 2010 remand directives included instructions for a new VA examination, that the VA examiner was to provide all range of motion testing pertinent to the right shoulder disability, that all ranges of motion be reported in degrees, and that all symptoms such as pain and stiffness should also be noted.  Additionally, the Board's June 2010 remand directives instructed the VA examiner to include discussion of the above items that the September 2009 JMR noted were deficient in the December 2007 VA examination report.  Upon remand, the Veteran was provided a VA examination in July 2010, the report for which does not detail any range of motion testing in degrees.

The Board remanded the matter again in March 2012 because the July 2010 VA examination report did not fully comply with the directives in the June 2010 Board decision.  The Board's March 2012 remand directives included the same instructions that were in the Board's June 2010 decision detailed above.  

In May 2012, the Veteran was provided with another VA examination of the right shoulder disability.  The May 2012 VA examination report reveals no additional limitation in motion after repetitive-use testing, but indicates positive reports of flare ups, and functional loss/functional impairment in the right shoulder described as less movement than normal, excess fatigability and pain on movement; however, the May 2012 VA examiner did not describe the functional loss/functional impairment in degrees of range of motion.  In November 2015, the same VA examiner who performed the May 2012 VA examination produced another VA examination report; it is unclear to the Board whether the Veteran was provided a new VA examination in November 2015, or whether the November 2015 VA examination report constitutes a supplement to the May 2012 VA examination.

The November 2015 VA examination report indicates the Veteran was examined in person, but when asked to describe in terms of ranges of motion the extent that pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over time and during flare ups, the VA examiner stated "speculation since [I] am not present with [V]et."  Further, when asked to document the Veteran's description of flare ups and functional loss/functional impairment in the Veteran's own words, the November 2015 VA examiner stated in response to both questions, "lye [sic] down."  Although the November 2015 VA examination report indicates a negative response to whether there is evidence of pain with weight bearing, it is unclear from either the May 2012 or November 2015 VA examination report whether range of motion with weight bearing was actually tested.  Accordingly, the Board finds that the May 2012 and November 2015 VA examinations are inadequate and do not fully comply with the Board's March 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate). 

Moreover, in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court more recently held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  It is unclear from both the May 2012 and November 2015 VA examination reports whether joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing was conducted.  For the reasons stated above, the Board is remanding this matter for further VA examination.

Entitlement to a TDIU

In the Board's March 2012 remand directives, the RO was instructed to develop certain evidence with respect to the issue of entitlement to a TDIU.  In May 2012 and December 2013, VA received records from the Social Security Administration (SSA) regarding the Veteran's claim for Disability Insurance Benefits, which includes a fully favorable decision dated October 2009 that found the Veteran to be disabled for Social Security Disability Insurance purposes.  The SSA's October 2009 decision cites vocational expert testimony, a medical opinion from the Veteran's treating physician, and physical assessments from a State agency's medical consultants.  The evidence cited by the October 2009 SSA decision are not associated with the record and are pertinent to the issue of entitlement to a TDIU.  As such, remand is necessary in order to obtain all SSA records. 

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the RO should attempt to obtain any outstanding VA treatment records for the period from January 2017.


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record all VA treatment records for the period starting from January 2017.

2.  Schedule the appropriate VA examination in order to assist in determining the current level of severity of the service-connected right shoulder disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should provide the following:

Report the extent of the right shoulder disability symptoms in accordance with VA rating criteria.

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The examiner should test the right shoulder range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

3.	Contact the Social Security Administration and request the Veteran's complete SSA records, including all administrative decisions on his application(s) for SSA disability benefits, all evidence cited by such administrative decisions, and all underlying medical records.  A copy of any request(s) to SSA, and any reply, to include a negative reply or any records obtained, should be associated with the claims file.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







